DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 , 11, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Xie (WO 2018/053691 A1)

Regarding Claim 1, 20
Xie discloses A method implemented at a serving gateway (Fig.4), SGW (Fig.4(123)), 

the method comprising:

obtaining from a mobility management entity, MME (Fig.4(140)), information capable of indicating whether to apply network triggered service restoration,  NTSR (See [0054];[0056];  MME transmit to the second core network SGW a message indicating failure of the path and absence of a paging response from the target terminal device 113), , for a terminal device (Fig.4(113)); and
                    in response to detecting a failure of the MME (See [0054]; [0056]), 
determining  whether to apply NTSR for the terminal device based on the obtained information (See {0054]; [0056]; The message transmitted by the MME 121 will cause the S-GW 123 to start a network triggered service restoration (NTSR) procedure).



Regarding Claim 2, 21
Xie teaches all the features with respect to Claim 1 and Xie further teaches 
wherein obtaining the information from the MME (See [0064]; [0056]) comprises: 
receiving from the MME(Fig.4(140)), a first indication that indicates disablement of NTSR for the terminal device (See [0012]; [0019]; [0062]; the service type determine If NTSR is not applicable); and
wherein determining  whether to apply NTSR for the terminal device (See [0012]; [0019]; [0062]; the service type may determine If NTSR can be applied or not);comprises:
determining not to apply NTSR for the terminal device based on the first indication (See [0062-0063]; do not apply NTSR if APN is not equal to IMS), 
wherein the first indication is received in a Create Session Request message (See [0043]; a session is requested for communication with a UE) 


Regarding Claim 11,
 Xie discloses a method implemented at a mobility management entity (Fig.4), MME (Fig,4(140)), 
the method comprising:

determining whether to disable network triggered service restoration, NTSR, for a
terminal device (See [0073]; the DDN Failure Indication message may be a conventional/normal DDN Failure Indication message, i.e., this message may not include information indicating S1-AP failure but only include a normal cause value showing 'UE not responding);

when it is determined to disable NTSR for the terminal device  (See [0073]; no new cause value is transmitted nor S1-Ap failure), sending  to a serving gateway, SGW, a first indication that indicates disablement of NTSR for the terminal device   (See [0073]; no new cause value is transmitted nor S1-Ap failure); and
                  when it is determined not to disable NTSR for the terminal device, sending (See [0062-0063]; sending S1-AP failure and new cause value and service type) , to the SGW (Fig.4(123)), information that can be used to determine whether to apply NTSR for the terminal device (See {0062-0063]; id service type is important or equal to IMS, NTSR is applied).



Allowable Subject Matter
A)
Claims 18-19 are allowed as the primary reference Xie (WO 2018/053691 A1) does not teach the features of the independent claim 18 where the HSS disable the NTSR for a terminal. Claim 19 is dependent on Claim 18.

B) 
Claims 4-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/           Examiner, Art Unit 2646